DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021, has been entered.
Response to Amendment
	This Office action is in response to the RCE filed November 8, 2021.  Claims 1, 8, 11-14, and 19 are amended.  Claims 5-7 and 9-18 remain withdrawn.  Claim 20 is added.  Claims 1-4, 8, 19, and 20 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 19, and 20 have been considered but are moot because the arguments are directed at the newly added amended and added claimed language.  The new ground of rejections does not rely on any combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants amendments to claim 1 has overcome the previously rejection made under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4 and 20, the preamble of each claim recites “[t]he assembled mechanical device according to claim 1”, but claim 1 claims “[a]n expandable mechanical device for use during a vascular medical procedure”, not an assembled device.  Therefore, claims 2, 4, and 20 recites the limitation “[t]he assembled mechanical device according to claim 1” in the preamble of each claim, but there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner assumes applicant intended for the preamble of claims 2, 4, and 20 was intended to read “[t]he expandable mechanical device of claim 1”.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as depending from claim 2, and claim 3 will be interpreted to read “[t]he expandable mechanical device according to claim 2”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 4, and 20 each include a preamble reciting “[t]he assembled mechanical device of claim 1”, and claim 3 includes a preamble reciting “[t]he assembled mechanical device of claim 1”.  However, claim 1 does not comprise an assembled mechanical device.  Claim 1 preamble recites “[a]an expandable mechanical device for use during a vascular medical procedure”.  Therefore, claims 2-4 and 20 do not further limit “the expandable mechanical device” of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, examine assumes applicant intended to claim “[t]he expandable mechanical device according to claim 1” in the preamble of claims 2, 4, and 20, and intended to claim “[t]he expandable mechanical device according to claim 2” in the preamble of claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer (US 20070266542).


    PNG
    media_image1.png
    140
    249
    media_image1.png
    Greyscale

	Regarding claims 8 and 19, Melsheimer discloses an expandable mechanical device for use during a vascular medical procedure, the device comprising:
	(claim 8) a strut (see Fig. 1) having an eyelet (20) defined therein, the eyelet having side walls (42) extending from a top surface to an opposite bottom surface (see annotated Fig. 4B above; it is noted the “top” and “bottom” are relative terms that depend on the orientation of the device and the perception of the viewer), and the tapered side walls are tapered without changing in a direction from the top surface to the bottom surface (see annotated Fig. 4B above); and
a marker rivet disposed within the eyelet of the strut (25); and
(claim 19) wherein the tapered side walls have a greatest separation distance therebetween at the top surface and a smallest separation distance at the bottom surface (see annotated Fig. 4B above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 6022374) in view of Case et al. (“Case” US 20040167619).
 	Regarding claims 1-4, Imran discloses an expandable mechanical device (11) for use during a vascular medical procedure, the device comprising:
	(claim 1) a strut (29) having an eyelet (28) defined therein, the eyelet having a geometric shape that includes at least one indent (31) or outdent (the areas on either side of the indents 31); and
a marker rivet disposed within the eyelet of the strut (37);
(claim 2) wherein the geometric shape of the eyelet includes more than one indent or outdent (see Fig. 4);
(claim 3) wherein the geometric shape of the eyelet comprises indents or outdents that are mirror symmetrical images of one another along a longitudinal axis and/or a lateral axis (see Fig. 4); and
(claim 4) wherein the geometric shape of the eyelet is one of a butterfly bandage shape, a rocket shape, or a bow tie shape (see Fig. 4, wherein examiner believes the eyelet is shaped like a butterfly bandage or bow tie);
but Imran fails to disclose (claim 1) wherein in the pre-crimped state no section of an outer surface of the marker rivet physically contacts an inner side wall of the strut as defined by the eyelet therein; or (claim 20) wherein entirely along the outer surface of the marker rivet a gap exists relative to the inner side wall of the strut as defined by the eyelet therein.
However, Case discloses an expandable mechanical device (10) for use during a vascular medical procedure, the device comprising (claim 1) a strut (15) having an eyelet defined therein (eyelet defined by coiled bend 18), and a marker rivet disposed within the eyelet of the strut (39), wherein in a pre-crimped state no section of an outer surface of the marker rivet physically contacts an inner side wall of the strut as defined by the eyelet therein (see Fig. 2).  

Furthermore, it would have been a mere change in shape of the pre-crimped marker rivet.  It would have been an obvious matter of design choice to have the pre-crimped marker rivet not touch the inner periphery of the eyelet, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966).  One recognizes that the particular shape of the pre-crimped marker rivet is less important than the pre-crimped volume, such that during the crimping process, the marker rivet has the volume necessary to fill the eyelet.  Whether the marker rivet touched the inner periphery of the eyelet prior to crimping or not is a design choice since applicant has not disclosed that the pre-crimping configuration solves any stated problem, provides any advantage, or is used for any particular purpose.  One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both pre-crimped marker rivets designed to contact the inner periphery of the eyelet and pre-crimped marker rivets designed to not contact the inner periphery of the eyelet.  Therefore, it would have been prima facie obviousness to modify Imran to obtain the invention of claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
claim 20, the combination of Imran in view of Case would result in a gap between the entire outer surface of the marker rivet and the inner side wall of the strut as defined by the eyelet therein (see Fig. 2 of Cases showing the gap).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771